DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2019 is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 02/08/2021 is acknowledged.  The traversal is on the ground(s) that Shimizu and the presently claimed system have several differences, as discussed in Remarks, Page 2-3. This is not found persuasive, as Invention I and II lack unity of invention because the common technical feature of Invention I drawn to an evaporating cooling system and Invention II drawn to a method of removing heat from a mold assembly is taught in the prior art Shimizu. While there may be differences in the inventive concepts of Shimizu and the instant application as argued by Applicant, these differences are not present in the common technical feature between Invention I and II based on the claims as presented. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a vacuum generator for providing below atmospheric pressure within the fluid circuit” and “a vacuum measuring device for measuring a pressure within the fluid circuit" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on the corresponding structure described in the specification as performing the claimed function, “a vacuum generator for providing below atmospheric pressure within the fluid circuit” will be interpreted as a vacuum pump [0013] and “a vacuum measuring device for measuring a pressure within the fluid circuit” will be interpreted as a vacuum gauge [0032]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12, which depends from claim 7, recites the limitation “the at least one drain line.” There is insufficient antecedent basis for this limitation in the claim, as a drain line is not claimed in claim 1, 7, or 12. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (JP201212145, English Translation provided with the IDS of 11/12/2019).

a cooling fluid supply source (Figure 1, item 11 and 20, [0022], [0040]); 
at least one cooling fluid supply line connected to the cooling fluid supply source (Figure 1, item 10 and [0040]), the cooling fluid supply line being connectable to a mold assembly to thereby supply cooling fluid in liquid phase from the cooling fluid supply source to wall surfaces of at least one cooling fluid cavities cavity of the mold assembly via a series of outlets associated with the cooling fluid supply line (Figure 1, items 10A and 10B, [0052]),
 heat from the mold assembly being removed by evaporation of the cooling fluid upon contact with a surface of the at least one cooling fluid cavity (Figure 1 and [0040]); 
at least one cooling fluid return line and a heat exchanger connected thereto, the cooling fluid return line being connectable to the at least one cooling fluid cavities cavity of the mold assembly to thereby transfer cooling fluid evaporated in the mold assembly to the heat exchanger (Figure 1, [0033]);
the heat exchanger being operatively connected to the cooling fluid supply source to return cooling fluid condensed in the heat exchanger to the cooling fluid supply source (Figure 1, item 15 and [0031]-[0032]);
wherein in use, the cooling fluid supply source, at least one cooling fluid supply line, at least one cooling fluid cavity, at least one cooling fluid return line, and heat
exchanger collectively define a closed fluid circuit through which cooling fluid circulates (Figure 1); and
 wherein the system further includes:
at least one temperature sensor for measuring the temperature of at least one of the mold assembly and a temperature of the cooling fluid (Figure 1, [0038], [0041] [0044]);
a vacuum generator for providing below atmospheric pressure within the fluid circuit (Figure 1, item 19A and [0049], [0050]);
a vacuum measuring device for measuring the pressure within the fluid circuit (Figure 1, item 19C, [0041], [0049], [0050]); and

wherein in use, the controller regulates the rate of heat removal from the mold
assembly by controlling at least one of flow of fluid and pressure within the fluid circuit
in response to a) temperature measurements from the at least one 
temperature sensor  [0015], [0017].
	While Shimizu does not explicitly teach the at least one cavity remains substantially free of cooling fluid in the liquid phase with cooling fluid supplied via the outlets evaporating upon contact with the wall surfaces of the at least one cooling fluid cavity, given that the cooling system of Shimizu is identical to the claimed cooling system is identical, the cooling system of Shimizu least one cavity would remain substantially free of cooling fluid in the liquid phase with cooling fluid supplied via the outlets evaporating upon contact with the wall surfaces of the at least one cooling fluid cavity.

	Regarding claim 2, Shimizu teaches the system as applied to claim 1, wherein the vacuum generator is a vacuum pump and the pressure within the circuit is controlled by the controller via the vacuum pump [0035], [0049]. 
	While Shimizu does not explicitly teach the evacuating the closed fluid circuit to provide a subatmospheric pressure in the circuit between approximately 1 mbar (100 Pa) and 950 mbar, given that the vacuum pump and controller configured to control the vacuum pump are identical to the instant claimed vacuum pump and controller, the vacuum pump and controller of Shimizu would be capable of evacuating the closed fluid circuit to provide a subatmospheric pressure in the circuit between approximately 1 mbar (100 Pa) and 950 mbar. 

	Regarding claim 3, Shimizu teaches the system as applied to claim 1, comprising at least one fluid pump for pumping cooling fluid from the cooling fluid supply source to the cooling fluid supply line (Figure 1, item 12 and [0033]), the flow of fluid within the circuit being controlled by the controller via operation of the cooling fluid pump [0040]. 



	Regarding claim 14, Shimizu teaches the system as applied to claim 1, wherein the heat exchanger is operatively connected to a chilled water supply [0048]. 

Regarding claim 17, Shimizu teaches an evaporative cooling system connectable to a mold assembly to remove heat therefrom, the system comprising:
a cooling fluid supply source for storing fluid (Figure 1, item 11 and 20, [0022], [0040]); 
at least one cooling fluid supply line connected to the cooling fluid supply source (Figure 1, item 10 and [0040]), at least one cooling fluid supply line being connectable to a mold assembly to thereby supply cooling fluid in liquid phase from the cooling fluid supply source to wall surfaces of at least one cooling fluid cavities cavity of the mold assembly via a series of outlets associated with the cooling fluid supply line (Figure 1, items 10A and 10B, [0052]),
 heat from the mold assembly being removed by evaporation of the cooling fluid upon contact with a surface of the at least one cooling fluid cavity (Figure 1 and [0040]); 
at least one cooling fluid return line and a heat exchanger connected thereto, the cooling fluid return line being connectable to the at least one cooling fluid cavities cavity of the mold assembly to thereby transfer cooling fluid evaporated in the mold assembly to the heat exchanger (Figure 1, [0033]);
the heat exchanger being operatively connected to the cooling fluid supply source to return cooling fluid condensed in the heat exchanger to the cooling fluid supply source (Figure 1, item 15 and [0031]-[0032]);
wherein in use, the cooling fluid supply source, at least one cooling fluid supply line, at least one cooling fluid cavity, at least one cooling fluid return line, and heat
exchanger collectively define a closed fluid circuit through which cooling fluid circulates (Figure 1); and

 wherein the system further includes:
at least one temperature sensor for measuring the temperature of at least one of the mold assembly and a temperature of the cooling fluid (Figure 1, [0038], [0041] [0044]);
a vacuum generator for providing below atmospheric pressure within the fluid circuit (Figure 1, item 19A and [0049], [0050]);
a vacuum measuring device for measuring the pressure within the fluid circuit (Figure 1, item 19C, [0041], [0049], [0050]); and
a controller for regulating a rate of heat removal from the mold assembly [0015], [0017]; and 
wherein in use, the controller regulates the rate of heat removal from the mold
assembly by controlling at least one of flow of fluid and pressure within the fluid circuit
in response to a) temperature measurements from the at least one 
temperature sensor  [0015], [0017].
	While Shimizu does not explicitly teach the at least one cavity remains substantially free of cooling fluid in the liquid phase with cooling fluid supplied via the outlets evaporating upon contact with the wall surfaces of the at least one cooling fluid cavity, given that the cooling system of Shimizu is identical to the claimed cooling system is identical, the cooling system of Shimizu least one cavity would remain substantially free of cooling fluid in the liquid phase with cooling fluid supplied via the outlets evaporating upon contact with the wall surfaces of the at least one cooling fluid cavity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP201212145), as applied to claim 1, in further view of Copper (US 5,203,681).
	Regarding claim 4 and 5, Shimizu teaches the system as applied to claim 3, wherein the cooling fluid supply source is a tank containing fluid (Figure 1, item 20 and [0022]) and a pump is used to circulate the fluid (Figure 1, item 21 and [0022]).
Shimizu does not explicitly teach the cooling fluid pump is contained within the cooling fluid supply tank, wherein the cooling pump is submerged in the cooling fluid contained in the cooling fluid supply tank.
Cooper teaches a submersible molten metal pump to pump fluid stored in a bath (Figure 1 and Col 4, Ln 65- Col 5, Ln 9). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed pump and pump . 

Claim 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP201212145). 
Regarding claim 7, Shimizu teaches the system as applied to claim 1, comprising a first mold part having a mold core plate defining a molding surface on a first side, and said second side of said mold core plate defines a cavity for the cooling block insert (Figure 1 and [0008]-[0009], [0013]). 
Shimizu does not explicitly teach said surface of the at least one or more cooling fluid cavity is defined by a second side of said mold core plate (Figure 1, items 32, 33, 35-37 and [0027], [0029]). 
The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. (see MPEP § 2144.04). Therefore, merely combining the mold and cooling block of Shimizu to produce a single, integrated structure would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention. 

Regarding claim 8, Shimizu teaches the system as applied to claim 7, wherein the first mold part further comprises a distribution manifold, the cooling fluid supply line supplying cooling fluid to the at least one or more cooling fluid cavity of the first mold part via the distribution manifold (Figure 1, items V1, V2, 10A, 10B). 

Regarding claim 9, Shimizu teaches the system as applied to claim 8, wherein the distribution manifold is at least in part housed within the first mold part with the at least one cooling fluid cavity being defined between the distribution manifold and the second side of said mold core plate of the first mold part (Figure 1, item 10A, 10B, 35A, and 36A and [0029]).  

Regarding claim 12, Shimizu teaches the system as applied to claim 7, wherein the mold assembly further comprises at least one drain port connectable to the at least . 


Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP201212145), as applied to claim 8, in further view of Schmidt (English Translation of DE3827398, as provided in the IDS of 11/12/2019).
Regarding claim 10, Shimizu teaches the system as applied to claim 8.
Shimizu does not explicitly teach the distribution manifold comprises a
plurality of hollow stem members for channelling cooling fluid to the distribution
manifold, each stem member comprising a series of outlets through which cooling
fluid is dispersed into the at least one cooling fluid cavity.
	Schmidt teaches a distribution manifold comprising a plurality of hollow stem members for channelling cooling fluid to the distribution manifold, each stem member comprising a series of outlets through which cooling fluid is dispersed into the at least one cooling fluid cavity (Figure 3 and Page 4)..
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute distribution manifold of Shimizu with the hollow stem members comprising a series of outlets through which cooling fluid is dispersed, a functionally equivalent mechanism for channeling cooling fluid into a cavity.

	Regarding claim 11, Shimizu in view of Schmidt teaches the system as applied to claim 10, wherein the series of outlets are distributed along an elongate length of each stem member (Schmidt, Figure 3).


Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP201212145), as applied to claim 12, in further view of Kouchi (English Translation of JPS6353016). 
Regarding claim 13, Shimizu teaches the system as applied to claim 12, wherein the mold assembly further comprises at least one drain port connectable to the at least one drain line for draining residual cooling fluid in the at least one cooling fluid (Figure 1, item 23 and [0022]-[0023]). 

Kouchi teaches a mold assembly and cooling system, wherein a drain pipe is disposed in a side wall of the mold. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed location of the drain port with a side wall of the first mold, as taught by Kouchi, a functionally equivalent position for a drain port. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP201212145), as applied to claim 2, in further view of Harwood (Experimental organic chemistry: principles and practice. WileyBlackwell. pp. 41-42). 
Regarding claim 15, Shimizu teaches the system as applied to claim 2. 
Shimizu does not explicitly teach a cold trap for preventing evaporated cooling fluid from entering the vacuum pump during evacuation of the closed fluid circuit. 
Harwood teaches cold traps must always be used to protect the pump used to produce a vacuum. 
It would have been obvious to one of ordinary skill in the art to improve the system of Shimizu with a cold trap to protect the pump from passing vapors of the cooling fluid as taught by Harwood. 

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP201212145), as applied to claim 1, in further view of Wallinger (PG-PUB 2013/0154143). 
Regarding claim 16, Shimizu teaches the system as applied to claim 1, 
Shimizu does not explicitly teach the at least one temperature sensor is a thermocouple positioned to measure the temperature of the surface of the at least one cooling fluid cavity.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the temperature sensor of Shimizu with the thermocouple of Shimizu, a functionally equivalent temperature sensor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742